Citation Nr: 1102018	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a lower back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO denied the benefit sought on 
appeal.  The appellant, who had active service from June 1963 to 
June 1965, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in August 2008.  At 
that time, he submitted additional evidence in support of his 
claim, with a waiver of initial RO review. August 2008 BVA 
hearing transcript, p. 2.  

After reviewing all evidence of record, the Board remanded the 
appellant's claim for further development in December 2008.  
Although the RO has recertified the case to the Board, the Board 
unfortunately finds after reviewing the record as a whole that 
part of the development requested in its December 2008 decision 
has not been adequately completed.  As such, this appeal must be 
REMANDED once again to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

For the record, the medical evidence in this case reveals that 
the appellant has been diagnosed since service with, among other 
things, diffuse degenerative disk disease and moderate spinal 
stenosis at L4-L5. See August 2004 and November 2005 letters from 
C.S., M.D.  As discussed in the Board's December 2008 decision, 
the appellant seeks service connection for the above-referenced 
medical conditions on the basis of back injuries he alleges 
occurred during service. See August 2008 BVA hearing transcript; 
appellant's statements.  

In remanding the appellant's back disorder claim in December 
2008, the Board instructed the RO to, among other things, attempt 
to obtain outstanding private medical records from several 
medical providers, to include the "Little Company of Mary 
Hospital" and the "County Hospital" (later identified by the 
appellant as John Stroger Hospital). See December 2008 BVA 
decision; appellant's medical authorizations.  While the claims 
file contains letters from the RO to various medical providers 
and several responses, the Board observes that the file does not 
include a response from John Stroger Hospital, despite the RO's 
request for a negative response from the hospital if no records 
could be located. See May 2009 letter from the RO to John Stroger 
Hospital; see also August 2008 BVA hearing transcript, pgs. 12-13 
(the appellant testified that he received medical treatment at 
"County Hospital" for approximately 20 years after service 
mainly in association with his diagnosis of hypertension).  
Additionally, the Board observes that while the claims file 
contains a response with treatment records dated in November 2008 
from Little Company of Mary Hospital, handwritten notes in the 
upper right hand corner of what appears to be a response letter 
from the hospital raise the question of whether additional 
medical records from the hospital remain outstanding. See May 
2009 letter from the RO to Little Company of Mary Hospital with 
upper-right hand corner handwritten notes pertaining to ER visits 
in 1999, 2003, 2004 and 2005.  In light of the foregoing, the 
Board finds that the appellant's claim must be remanded once more 
for the purpose of investigating whether pertinent medical 
records related to the appellant's claim are still outstanding.      

In addition to obtaining outstanding private medical records, the 
Board requested in its December 2008 decision that the RO attempt 
to obtain what appeared to be outstanding service treatment 
records referenced in a private medical opinion from C.S., M.D. 
dated in January 2006. See December 2008 BVA decision.  In doing 
so, the Board noted that the January 2006 letter referenced 
service records that contained "a handwritten entry by the 
patient at one point that he was hit by a 3/4 ton truck and was 
taken to the main base hospital at Fort Bening [sic], Georgia" 
and "an indication in the records along with the history 
provided [to the doctor] by the patient that in 1964 he blacked 
out during maneuvers while wearing his heavy equipment pack and 
fell down a ravine."  The letter also referred to reports by the 
appellant's wife and brother that when the patient was discharged 
from service, he "had an altered gait pattern and did not walk 
in a normal manner that they had noted previously." January 2006 
letter from C. S., M.D.  Upon remand, the Board requested that 
the RO contact the appellant and request that he and/or Dr. S. 
provide copies of the information reviewed and relied upon by Dr. 
S. in formulating his January 2006 medical opinion, to 
specifically include (1) the service treatment records reviewed 
by the doctor that included the "handwritten entry by the 
patient at one point that he was hit by a 3/4 ton truck" and (2) 
the lay statements from the appellant's spouse and brother that 
the appellant walked with an altered gait after his discharge 
from service. See December 2008 BVA decision.  The record reveals 
that the RO obtained the notes related to Dr. S's January 2006 
letter; and that these records reveal that the handwritten 
notations referenced by Dr. S. were made by the appellant after 
his separation from service (thus indicating that all of the 
appellant's original service treatment records have been 
associated with the claims file). See records and notes from C. 
S., M.D. dated from April 2004 to January 2006.  However, the RO 
appears not to have specifically requested that the appellant 
provide the lay statements of the appellant's wife and brother. 
See letters from the RO to the appellant.  As these lay 
statements are obviously relevant to the appellant's claim, the 
RO should take the opportunity upon remand to request this 
information.   

Lastly, the Board observes that the RO was instructed in December 
2008 to afford the appellant a VA orthopedic examination for the 
purpose of determining the nature and etiology of the appellant's 
current back disorder and obtain an opinion as to whether the 
appellant's back condition is "related to the alleged injuries 
experienced by the appellant in service." See December 2008 BVA 
decision, p. 7.  Although a VA medical opinion has been 
associated with the claims file in response to the Board's 
request, the Board observes that this opinion only addresses a 
current diagnosis of a lumbosacral spine strain and the 
appellant's assertion that he injured his back in service when 
struck by a truck. See April 2010 VA medical opinion.  Notably, 
the VA medical opinion does not discuss the appellant's diagnoses 
of degenerative joint disease, diffuse degenerative disk disease 
and moderate spinal stenosis at L4-L5; nor does it reference the 
appellant's allegation of hurting his back during a fall from a 
ravine during service. Id.  In light of these omissions, the 
Board finds that the RO upon remand should obtain an addendum VA 
medical opinion that specifically takes into consideration and 
discusses the appellant's assertions and all evidence contained 
in the claims file. See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the Veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.	After reviewing this remand decision in 
full, the RO should contact the Little 
Company of Mary Hospital and John 
Stroger Hospital to determine if these 
medical facilities have any outstanding 
medical records related to the appellant 
that should be associated with the 
claims file to include records of ER 
visits to Little Company of Mary 
Hospital in 1999, 2003, 2004 and 2005.  
If additional medical authorizations are 
required to obtain a copy of any 
outstanding medical records, the RO 
should contact the appellant and request 
that he provide such authorizations.  
After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in 
the alternative, that he may obtain 
these records himself and submit them to 
the RO. 

2.	 The RO should contact the appellant and 
request that he provide copies of the 
lay statements from the appellant's 
spouse and brother referenced in the 
January 2006 letter provided by C. S., 
M.D.  Upon receipt, these records should 
be associated with the claims file.  

3.	Subsequent to the completion of the 
above-referenced directives, the RO 
should return the appellant's claims 
file to the April 2010 VA physician (if 
available) or another qualified examiner 
for an addendum medical opinion that 
discusses whether it is at least as 
likely as not that the appellant's post-
service back diagnoses to include 
degenerative joint disease, diffuse 
degenerative disk disease and moderate 
spinal stenosis at L4-L5, are related to 
the appellant's period of service.  In 
providing this medical opinion, the 
examiner should specifically address the 
appellant's post-service back diagnoses 
in relationship to the injuries alleged 
by the appellant to have occurred during 
service to include purportedly being 
struck by a truck and a fall in a 
ravine.  In addition, the examiner is 
asked to consider the appellant's 
service treatment records; his post-
service medical records; the history of 
the appellant's claimed back 
disabilities as documented in the other 
evidence of record; and the appellant's 
statements.  A clear rationale for the 
addendum medical opinion would be 
helpful, and a discussion of the facts 
and medical principles involved would 
also be of considerable assistance to 
the Board.  

4.	After ensuring that the above-referenced 
development has been completed, the case 
should again be reviewed by the RO on 
the basis of the additional evidence.  
If the benefit sought is not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

